DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the definition of “computer readable storage medium” is open-ended and hence BRI include transitory embodiments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-5, 13-17, 20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (hereinafter Li)(US Publication 2018/0137647 A1)



Re claim 3, Li discloses wherein the neural network comprises a plurality of convolution layers; inputting each of at least two feature groups output from at least two network layers of the neural network into the detector, comprises: inputting at least two feature groups output from at least two convolution layers of the neural network into the detector respectively; or the neural network comprises a plurality of convolution blocks, and each convolution block comprises at least one convolution layer, inputting each of at least two feature groups output from at least two network layers of the neural network into the detector, comprises: inputting at least two feature groups output from at least two convolution blocks of the neural network into the detector respectively; or the neural network comprises at least one convolution block and at least one convolution layer, and each of the at least one convolution block comprises at least one convolution layer; inputting each of at least two feature groups output from at least two network layers of the neural network into the detector, comprises: inputting at least two feature groups 

Re claim 4, Li discloses wherein in a case that a frame under detection indicates an area image in the current frame which probably contains the target object, and the current frame is to be subjected to target object detection, the method further comprises: cutting the area image from the current frame as the frame under detection, wherein, at least one of a length and a width of the area image is greater than that of the reference frame, and the area image is centered at a center point of the reference frame. (See fig. 2)

Re claim 5, Li discloses wherein inputting each of the at least two feature groups output from the at least two network layers of the neural network into the detector so as to obtain a corresponding detection result group output from the detector, comprises: acquiring, based on the feature of the reference frame, a classification weight and a regression weight for the detector; and processing the feature of the frame under detection with the classification weight and the regression weight, respectively, so as to obtain a classification result and a regression result with respect to each of the plurality of candidate boxes output from the detector. (See figs. 5-7; ¶s 52-67)

Claims (13, 20) have been analyzed and rejected w/r to claim 1 above.
Claims (14-17) have been analyzed and rejected w/r to claims (2-5) above.
Allowable Subject Matter
Claims (6-12, 18-19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations of claims (6-7, 9, 11, 18))
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 7, 2022